DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 05/24/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	The drawings filed on 03/02/2021 have been accepted.

II. Double Patenting Rejections
4. 	Applicant's arguments with respect to the double patenting rejection(s) have been fully considered and found persuasive based upon the terminal disclaimer filed on 06/06/2022. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102
5. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103, have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1-20 are allowed.

8.	The following is an examiner's statement of reasons for allowance:

9.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 02/24/2022 and the arguments by the Applicant(s) filed on 05/24/2022 for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Hills (Pub. No.: US 2015/0103043) teaches “A method is disclosed for calculating position of a conductive object hovering above a plurality of mutual capacitance sensors. The method begins by measuring capacitance on a plurality of mutual capacitance sensors, each mutual capacitance sensor represented as a unit cell in an array of unit cells. After measuring the capacitances, the method identifies a peak unit cell based on the measured capacitances and calculates an edge cutoff value from the measured capacitances” (Abstract).
b)	Johansson (Pub. No.: US 2016/0216796) teaches “A device, having a touch screen display, performs a mutual capacitance scan of rows and columns of an array of capacitive touch sensors associated with the touch screen display. The device selects a subset of the rows, and a subset of the columns, of the array of capacitive touch sensors, and performs a self capacitance scan of the selected subset of the rows, and the selected subset of the columns, of the array of capacitive touch sensors based on results of the mutual capacitance scan. The device identifies an accidental or false touch input on the touch screen display based on results of the self capacitance scan” (Abstract).
c)	Lee (Pub. No.: US 2016/0321810) teaches “an optical navigation sensor. The optical navigation sensor comprises a pixel array, a navigation unit and an edge detection unit. The pixel array is configured for capturing an image once every capturing interval. The navigation unit is configured for generating a navigation signal according to the images” (Paragraph [0026]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867